Exhibit 10.17
 
LIMITED GUARANTY
 
In consideration of the granting, execution and delivery of that certain
Agreement of Lease dated as of even date (the “Lease”), between URBAN
DEVELOPMENT PARTNERS (61), LLC, as owner, (“Owner”) and ROSSELLI 61ST STREET
LLC, as tenant, (“Tenant”) with respect to certain premises more particularly
described as the ground floor retail space (the “Premises”) in the building
located at and known as 306 East 61st Street, New York, New York (the
“Building”), the undersigned, John Rosselli, whose residence address is 157 East
75th Street, New York, New York 10021 and whose Social Security Number is
XXX-XX-XXXX (hereinafter referred to as “Guarantor”), hereby covenants and
agrees as follows:
 
1.           Guarantor hereby unconditionally and absolutely guarantees and
assumes to and for the benefit of Landlord the full and prompt payment when due
of the rent (however characterized) and other sums and charges payable by Tenant
under the Lease as same may be modified, extended or renewed, and further hereby
unconditionally and absolutely guarantees and assumes the full and timely
performance and observance of all covenants, terms, conditions and agreements
therein provided to be performed and observed by Tenant, and Guarantor hereby
covenants and agrees to and with Landlord that if default shall at any time be
made by Tenant, its successors and assigns, under the Lease after applicable
notice and/or the expiration of cure periods, if any, or if Tenant, its
successors and assigns, should default in the performance and observance of any
of the covenants, terms, conditions or agreements contained in the Lease after
applicable notice and/or the expiration of cure periods, if any, Guarantor will
forthwith upon demand therefor pay such rent and other sums and charges, and any
arrears thereof, to Landlord and will forthwith faithfully perform and fulfill
all such terms, covenants, conditions and agreements, and will forthwith pay to
Landlord, all damages (but not consequential damages), costs and expenses that
may arise out of any default by Tenant, its successors and assigns, under the
Lease, including, without limitation, all reasonable attorneys’ fees and
disbursements incurred by Landlord or caused by any such default and/or the
enforcement of this Guaranty; successive recoveries may be had hereunder.
 
2.           This Guaranty is an absolute and unconditional guaranty of payment
and of performance.  It shall be enforceable against Guarantor without the
necessity of any suit or proceedings on Landlord’s part of any kind or nature
whatsoever against Tenant, its successors and assigns, and without the necessity
of any notice of nonpayment, nonperformance or nonobservance or any notice of
acceptance of this Guaranty and without need for demand for payment under this
Guaranty or of any other notice or demand to which Guarantor might otherwise be
entitled, all of which Guarantor hereby expressly waives; and Guarantor hereby
expressly agrees that the validity of this Guaranty and the obligations of
Guarantor hereunder shall in no wise be terminated, affected, diminished or
impaired by reason of the assertion or the failure to assert by Landlord against
Tenant, or against Tenant’s successors and assigns, of any of the rights or
remedies reserved to Landlord pursuant to the provisions of the Lease or allowed
at law or in equity or by relief of Tenant from any of Tenant’s obligations
under the Lease or otherwise by (a) the release or discharge of Tenant in any
creditors’ proceedings, receivership, bankruptcy or otherwise proceedings, (b)
the impairment, limitation or modification of the liability of Tenant or the
estate of Tenant in bankruptcy, or of any remedy for the enforcement of Tenant’s
said liability under the Lease resulting from the operation of any present or
future provisions of the bankruptcy laws or from the decision in any court, or
(c) the rejection or disaffirmance of the Lease in any such proceedings.  If any
payment from the Tenant or anyone else is applied to the Lease and is thereafter
set aside, recovered, rescinded, or required to be returned for any reason
(including as a preference in the bankruptcy of Tenant or any other person), the
obligations under the Lease to which such payment was applied shall for purposes
of this Guaranty be deemed to have continued in existence notwithstanding such
application and this Guaranty shall be enforceable as to such obligations as
fully as if such applications had never been made.
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Guarantor hereby covenants and agrees to and with Landlord, its
successors and assigns, that Guarantor may be joined in any action against
Tenant in connection with the Lease and the recovery may be had against
Guarantor in such action or in any independent action against Guarantor without
Landlord, its successors or assigns, first pursuing or exhausting any remedy for
claim against Tenant, its successors or assigns.
 
4.           Guarantor hereby waives all right to trial by jury in any action or
proceedings hereinafter instituted by Landlord to which Guarantor may be a
party.
 
5.           In the event that this Guaranty shall be held ineffective or
unenforceable by any court of competent jurisdiction, Guarantor shall be deemed
to be a tenant under the Lease with the same force and effect as if Guarantor
were expressly named as a joint tenant therein with joint and several
liabilities.
 
6.           Any notice, demand or request by Landlord shall be in writing,
whether or not required and without any implied obligation hereunder to give
such notice, and shall be deemed to have been duly given or made when same is
mailed by certified mail or registered mail, return receipt requested, addressed
to the party constituting Guarantor at such party’s address herein above set
forth.
 
7.           This Guaranty shall be construed in accordance with and governed by
the laws of the State of New York.  Guarantor hereby agrees that in the event of
a dispute arising hereunder or under the Lease, Guarantor consents to personal
jurisdiction in the State of New York, and designates that venue be placed in
New York County.  The Guarantor further designates Tenant as the agent for
service of process within the State of New York and that service shall be
effective if given in accordance with Paragraph 6 above.
 
8.           This instrument shall inure to the benefit of Landlord and
Landlord’s successors and assigns, and shall be binding upon and enforceable
against Guarantor and Guarantor’s successors and assigns.
 
9.           This Guaranty shall remain and continue in full force and effect
and shall not be discharged in whole or in part notwithstanding (whether prior
or subsequent to the execution hereof) any alteration, renewal, extension,
modification, amendment or assignment of or subletting, concession, franchising,
licensing or permitting under the Lease.  The undersigned hereby waives notice
of any of the forgoing, and agrees that the liability of the undersigned
hereunder shall be based upon the obligations of Tenant set forth in the Lease
as the same may be altered, renewed, extended, modified, amended or
assigned.  For the purpose of this Guaranty and the obligations and liabilities
of the undersigned hereunder, “Tenant” shall be deemed to include any and all
concessionaires, licensees, franchisees, department operations, assignees,
subtenants, permittees or others, directly or indirectly operating or conducting
a business in or from the Premises, as fully as if any of the same were the
named Tenant under the Lease.
 
 
2

--------------------------------------------------------------------------------

 
 
10.         If this Guaranty is signed by two or more parties, then the
liability of said Guarantors shall be joint and several.
 
11.         Guarantor’s liability under this guaranty shall limited to the sum
of all rent and additional rent and use and occupancy, if any, due and owing by
Tenant to Landlord, including any and all reasonable costs, expenses, and legal
fees incurred by Landlord and all non-monetary obligations of Tenant until the
date that is six months after the date that Tenant surrenders vacant possession
of the Demised Premises to Landlord in the condition required by the Lease.  In
addition, notwithstanding anything to the contrary set forth in this Guaranty,
Guarantor shall have no further liability hereunder from and after the effective
date of any assignment of Tenant’s right, title and interest in and to the
Lease, provided that a responsible principal or officer of such assignee and
reasonably acceptable to Landlord shall have executed and delivered to Landlord
a substitute guaranty substantially in the same form as this Guaranty.
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Guarantor has executed this instrument the day and year
first written above.
 

   
By:
/s/ John Rosselli
       
John Rosselli
           
STATE OF NEW YORK
)
       
) ss.:
     
COUNTY OF NEW YORK
)
     

 
On the 17th day of January in the year 2008 before me, the undersigned, a Notary
Public in and for said State, personally appeared John Rosselli, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.
 
By:
/s/ Susan K. Bloom
   
Notary Public
 



 
4

--------------------------------------------------------------------------------

 